DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuefei Ma on 5/5/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for information processing, comprising:
obtaining, by an electronic device, a bilingual vocabulary containing N original bilingual word pairs, wherein each of the N original bilingual word pairs contains a first word represented in a first language and contains a second word represented in a second language and having same meaning as the first word, and N is a positive integer;
obtaining, by the electronic device, an original bilingual training set containing multiple original bilingual training sentence pairs, wherein each of the multiple original bilingual training sentence pairs contains a first training sentence represented in the first language and contains a second training sentence represented in the second language and having same meaning as the first training sentence;
selecting, by the electronic device from the original bilingual training set, at least one original bilingual training sentence pair matching any of the N original bilingual word pairs as at least one bilingual sentence pair candidate;
constructing, by the electronic device, a generalized bilingual sentence pattern based on the at least one bilingual sentence pair candidate; [[and]]
obtaining, by the electronic device, an augmented bilingual training set containing multiple augmented bilingual training sentence pairs, based on the bilingual vocabulary and the generalized bilingual sentence pattern;
performing, by the electronic device, fusion processing on the augmented bilingual training set and the original bilingual training set to obtain a target bilingual training set; 
performing, by the electronic device, model training to obtain a target translation model based on the target bilingual training set; and
translating a sentence between the first language and the second language by using the target translation model,
wherein constructing, by the electronic device, the generalized bilingual sentence pattern based on the at least one bilingual sentence pair candidate comprises:
determining, by the electronic device from the at least one bilingual sentence pair candidate, M bilingual sentence pairs to be generalized according to a preset condition, wherein M is a positive integer, and the preset condition comprises: a ratio of a sentence length of the first training sentence to a sentence length of the second training sentence is greater than or equal to a first preset ratio, and smaller than or equal to a second preset ratio; and
generating, by the electronic device, M generalized bilingual sentence patterns based on the M bilingual sentence pairs to be generalized.

7. (Cancelled) 

8. (Currently Amended) A device for information processing, comprising:
a processor; and
a memory configured to store instructions executable by the processor,
wherein the processor is configured to:
obtain a bilingual vocabulary containing N original bilingual word pairs, wherein each of the N original bilingual word pairs contains a first word represented in a first language and contains a second word represented in a second language and having the same meaning as the first word, and N is a positive integer;
obtain an original bilingual training set containing multiple original bilingual training sentence pairs, wherein each of the multiple original bilingual training sentence pairs contains a first training sentence represented in the first language and a second training sentence represented in the second language and having same meaning as the first training sentence;
select, from the original bilingual training set, at least one original bilingual training sentence pair matching any of the N original bilingual word pairs as at least one bilingual sentence pair candidate;
construct a generalized bilingual sentence pattern based on the at least one bilingual sentence pair candidate; [[and]]
obtain an augmented bilingual training set containing multiple augmented bilingual training sentence pairs based on the bilingual vocabulary and the generalized bilingual sentence pattern;
perform fusion processing on the augmented bilingual training set and the original bilingual training set to obtain a target bilingual training set; 
perform model training to obtain a target translation model based on the target bilingual training set; and
translate a sentence between the first language and the second language by using the target translation model,
wherein the processor is further configured to:
determine, from the at least one bilingual sentence pair candidate, M bilingual sentence pairs to be generalized according to a preset condition, wherein M is a positive integer, and the preset condition comprises: a ratio of a sentence length of the first training sentence to a sentence length of the second training sentence is greater than or equal to a first preset ratio, and smaller than or equal to a second preset ratio; and
generate M generalized bilingual sentence patterns based on the M bilingual sentence pairs to be generalized.

14. (Cancelled) 

15. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon instructions, that when executed by a processor of a device, cause the device to perform a method for information processing, the method comprising:
obtaining a bilingual vocabulary containing N original bilingual word pairs, wherein each of the N original bilingual word pairs contains a first word represented in a first language and contains a second word represented in a second language and having same meaning as the first word, and N is a positive integer;
obtaining an original bilingual training set containing multiple original bilingual training sentence pairs, wherein each of the multiple original bilingual training sentence pairs contains a first training sentence represented in the first language, and a second training sentence represented in the second language and having same meaning as the first training sentence;
selecting, from the original bilingual training set, at least one original bilingual training sentence pair matching any of the N original bilingual word pairs as at least one bilingual sentence pair candidate;
constructing a generalized bilingual sentence pattern based on the at least one bilingual sentence pair candidate; [[and]]
obtaining an augmented bilingual training set containing multiple augmented bilingual training sentence pairs based on the bilingual vocabulary and the generalized bilingual sentence pattern;
performing fusion processing on the augmented bilingual training set and the original bilingual training set to obtain a target bilingual training set; 
performing model training to obtain a target translation model based on the target bilingual training set; and
translating a sentence between the first language and the second language by using the target translation model,
wherein constructing the generalized bilingual sentence pattern based on the at least one bilingual sentence pair candidate comprises:
determining, from the at least one bilingual sentence pair candidate, M bilingual sentence pairs to be generalized according to a preset condition, wherein M is a positive integer, and the preset condition comprises: a ratio of a sentence length of the first training sentence to a sentence length of the second training sentence is greater than or equal to a first preset ratio, and smaller than or equal to a second preset ratio; and
generating M generalized bilingual sentence patterns based on the M bilingual sentence pairs to be generalized.




Allowable Subject Matter
Claims 1-6, 8-13 and 15-20 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1, 8 and 15, they recite a method, device and medium, hereinafter referenced as a method for processing information.  Prior art of record discloses a similar method, but fails to teach the claims in combination with wherein constructing, by the electronic device, the generalized bilingual sentence pattern based on the at least one bilingual sentence pair candidate comprises determining, by the electronic device from the at least one bilingual sentence pair candidate, M bilingual sentence pairs to be generalized according to a preset condition, wherein M is a positive integer, and the preset condition comprises: a ratio of a sentence length of the first training sentence to a sentence length of the second training sentence is greater than or equal to a first preset ratio, and smaller than or equal to a second preset ratio; and generating, by the electronic device, M generalized bilingual sentence patterns based on the M bilingual sentence pairs to be generalized.
	Dependent claims 2-6, 12-13 and 16-20 are allowed because they further limit their parent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657